DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed with the RCE, with respect to the rejection(s) of claim 11 under Covic have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zeine (US 2017/0358950).
The Examiner notes that Covic discloses that the amplitudes of the four AC power signals are equal.  Covic discloses that both: 1) the impedances of the coils are equal (par 123); and 2) the current amplitudes are equal (par 124).  Given that voltage equals current times resistance (where resistance can be substituted with impedance), and that individual coil currents and impedances are all equal, it follows that all of the individual AC power signal voltages are equal as well. 
Zeine discloses a receiver that sends a power request to the transmitter, where the transmitter responds to the request by adjust the phase of the AC power signal (see fig 4; steps 415-430).   Covic, as previously cited, discloses that the four coils are operated in pairs (par 164).  Thus, the combination teaches that a receiver power request results in one Covic coil pair having its phase shifted (while the other pair remains the same). 
The skilled artisan would have understood that if shifting AC phases in one direction causes a power increase, that shifting the AC phases in the other direction would cause a power decrease.  Thus, the “in response to” limitations of claim 1 are obvious in view of the prior art. 
Claim Objections
Claims 11 and 20 are objected to because the first “in response to” limitation is unclear.  The second and third “in response to” limitations clearly set forth an amplitude value and relative phase of the four AC signals.  But the first “in response to” paragraph simply says “control”.  There is no indication in the claim of what values of amplitude and phase the control sets.
Clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 21 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13, 21 and 30 each recite that the plurality of transmission coils “include four transmission coils”.  But claims 11 and 20 already recite “having at least first, second, third and fourth transmission coils”.  The presence of four coils is already established in the independent claims.  They are clearly given ordinal numbers.  
While the independent claims suggest the presence of more coils (at least four), claims 13, 21 and 30 only repeat the four coils that are already numbered.  These dependent claims do not more narrowly define the independent claims by reciting a number higher than four. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 20-21, 23-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US 2015/0236513) in view of Zeine (US 2017/0358950).
With respect to claim 11, Covic discloses a wireless power transmitter (fig 7, 12b; par 146-153, 163-168) comprising: 
a plurality of transmission coils (par 147 states that there are “at least three coils” and four are clearly shown in figure 12), including at least a first (2), second (3a), third (3b) and fourth (3c) transmission coils; 
an AC power generator (unlabeled inverter box shown in fig 7) configured to receive DC power (from the diode rectifier) and to generate a plurality of AC power signals including at least first, second, third and fourth AC power signals (fig 7 shows four different AC outputs of the inverter) respectively applied to the first, second, third and fourth transmission coils (the coils are in the empty box at the right hand side of fig 7, and they each receive their own respective AC output); and 
a controller configured to control phases (par 164) and amplitudes (par 123-124) of the four AC power signals to deliver wireless power.
Covic discloses the controller controls voltage amplitude. Covic discloses that the coils have equal impedances (123) and the inverter provides the coils with equal coil amplitudes (par 124).  As V=IR, this means that the voltages provided to the four coils are all equal in amplitude/magnitude.  Covic also discloses the controller dynamically adjusts the phases of the four AC power signals (par 164).  This includes controlling the four AC power signals in pairs so that two coils remain fixed and the other pair has a phase shift.
Covic does not expressly disclose receiving a receiver request for power and adjusting phases to deliver the requested power.  Zeine discloses a wireless power transmitter (fig 4; par 71-85) comprising a controller configured to:
in response to receiving a first request requesting a first wireless power from a wireless power receiver (step 405), provide the requested power (step 410; see analysis of the combination, below); 
in response to receiving a second request requesting a second wireless power from the wireless power receiver that is greater than the first wireless power (step 415-420), decrease phases of an AC power signal to increase a total power level of power output through the transmission coil to deliver the requested second wireless power (steps 425-430; see analysis, below); and
in response to receiving a third request requesting a third wireless power from the wireless power receiver that is less than the first wireless power (step 415-420), increase phases of an AC power signal to decrease a total power level of power output through the transmission coil to deliver the requested third wireless power (steps 425-430; see analysis below).
Regarding the first request, Zeine discloses that the transmitter complies by providing the requested power (step 410).  Covic discloses that each power transmission includes a controlled voltage amplitude and phase (par 123-124, 163-164).  Thus, the combination teaches that the delivery of first requested power includes the “control phases and amplitudes” of the four AC power signals.  As noted above, the claim only broadly recites that the values are controlled, it does not indicate what the controlled values are.
Regarding the second request, Covic discloses that voltage amplitudes are always equal.  Zeine discloses the transmitter modifies phase to accommodate a receiver’s request for more power (step 415-430; par 75-81).  Thus, the combination teaches that the second request is accommodated by keeping amplitudes the same and shifting the phases of only one pair of Covic coils. 
Should the Applicants argue that Zeine only discloses a phase increase, the Examiner notes that this is only true of Zeine’s single coil transmitter.  The combination uses Covic’s four-coil transmitter.  As Covic discloses the structure of the transmitter, the skilled artisan would have understood that phase adjustments may have a different affect on power transmission.  As the Applicants’ structure has decreasing phases resulting in increasing power, it is entirely possible that the combination’s system would operate with the same relationship.
Alternatively, phase control is circular.  The skilled artisan would have understood the interchangeability in identifying a phase shift by either a positive amount (+N0) and an equivalent negative amount (180-N0).  For example, a phase shift of +120 degrees is exactly the same as -240 degrees. 
Covic and Zeine are analogous because they are from the same field of endeavor, namely wireless power transmitters with phase control.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Covic to shift phases in response to receiver requests, as taught by Zeine.  The motivation for doing so would have been to satisfy the needs of the user and increase system efficiency.  A transmitter with feedback control is obviously more efficient than one without. 
With respect to claim 13, Covic discloses the plurality of transmission coils include four transmission coils (see fig 12b).
With respect to claims 20-21 and 23, Covic and Zeine combine to discloses the apparatus necessary to complete the recited method steps, as discussed above (or below, for claim 14) in the art rejection of claims 11 and 13-14, respectively.  Zeine further discloses “identifying a wireless power receiver” (step 405).  Covic also discloses identifying a receiver (par 147).  The references are analogous, as discussed above. 
With respect to claim 24, Covic discloses a plurality of amplifiers (each inverter is an amplifier; four are shown in fig 7)configured to receive a DC voltage and to amplitude signals being transmitted to the plurality of transmission coils. 
With respect to claim 27, Covic teaches total power output from the plurality of transmission coils is equal to a sum of output power of the plurality of amplifiers.  The amplifiers are the only source of power for the coils.  Thus, any power output from the coils has been provided by the amplifiers.  This makes their outputs powers equal.  Any power losses due to the impedances in the system are negligible (if the Applicants can ignore inherent power losses, then such an analysis is proper here).
With respect to claim 28, Covic discloses the plurality of transmission coils partially overlap each other (see fig 12).  
With respect to claim 29, Covic discloses an intensity of the DC voltage applied to the plurality of amplifiers is maintained constant (see art rejection of claim 11; current and impedance are maintained at equal values between all four coils; thus, voltage is equal and “constant” as well).  Further, Covic disclose the rectifier output has a capacitor to smooth out ripples and variations in the DC voltage.  Additionally, Covic does not disclose any uncontrollable or wildly varying DC voltage. 
With respect to claim 30, Covic discloses the plurality of transmission coils are four transmission coils (par 147 “at least three coils” includes four; and par 164 discloses phase control over two pairs of coils).
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Zeine and Cho (US 2016/0204620).
With respect to claim 12, Covic discloses a power converter (fig 7, unlabeled rectifier) configured to rectify received AC power and to supply DC power to the AC power generator (inverter).  Covic does not expressly disclose the rectifier supplies DC power to the controller.  Cho discloses a wireless power transmitter in which a converter provides DC power to a controller (par 27).
Covic and Cho are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Covic to have its rectifier provide operating power to the controller, as taught by Cho.  The motivation for doing so would have been to successfully operate the transmitter.  Controllers obviously require operating power.  Selecting where this power comes from is an obvious design choice.
With respect to claim 14, Covic discloses the AC power generator includes: 
a plurality of inverters corresponding to a number of the plurality of transmission coils (par 123 and figures 6-7 all teach that the number of inverters is the same as the number of transmission coils); and 
a plurality of phase control circuits configured to adjust a phase of an output signal of the plurality of inverters (control lines leading from the controller to the individual inverters).  
The phrase “configured to adjust a phase of an output signal of the plurality of inverters” explains where the effect is seen – it does not explicitly define where the phase control circuits are located.  Covic discloses that its inverters are controlled to both: 1) produce an AC output; and 2) have the phase of that output adjusted.  The Covic inverters are art limitation mapped to the claimed “plurality of inverters” and the control lines leading to the inverters are art limitation mapped to the “plurality of phase control circuits”. 
With respect to claim 15, Covic discloses driving voltages of the DC power supplied by the power converter and applied to the plurality of inverters are equal to each other (see fig 7; the voltages applied to the inverters are all equal because they come from the same rectifier.
Claims 16-19, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Zeine, Cho and Aoyama (US 2010/0225173).
With respect to claim 16, Covic discloses the controller controls the inverter phase, but does not expressly disclose doing so with a PWM signal.  Aoyama discloses a wireless power transmitter (fig 1-3; par 63-83), comprising:
a transmission coil (L2); 
an AC power generator (12) configured to receive DC power (from 18) and to generate an AC power signal applied to the transmission coil; and 
a controller (20) configured to control the phase of the AC power signals (fig 3A-B; par 71-72, 77-83), 
wherein the controller controls transmission power output through the transmission coil by varying a phase of at the plurality AC power signal (par 71-72, 77-83).
Aoyama further discloses the controller generates a plurality of pulse width modulation signals (par 71-72, 80-83) for controlling a plurality of switches (TN1-TN4) included in the inverter; and the inverter generates an AC power signal based on the driving voltage and the plurality of pulse width modulation signals (shown in fig 2; par 75-76).  Aoyama explicitly titles their embodiment “transmission power control by phase-shift control method” (par 77).  Aoyama discloses that adjusting the phase of the inverter controls power transmission.  This phase adjustment is done through PWM signals (fig 3A-B).
Covic and Aoyama are analogous because they are from the same field of endeavor, namely phase control over an inverter feeding a wireless power transmission coil.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Covic to use PWM control, as taught by Aoyama.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  Covic disclose inverter phase control.  The skilled artisan would have understood that Covic’s inverter uses switches and would have looked to a reference like Aoyama to determine how best to control the phase of such an inverter. 
With respect to claim 17, Aoyama discloses the controller controls a duty rate of the pulse width modulation signal to maintain the plurality of AC power signals in a duty of 50% or greater (par 83, last sentence).  Aoyama discloses the relationship between duty (ratio) and power transmission and that the duty (ratio) can be anywhere in the range of 1-100%. 
With respect to claim 18, Aoyama discloses the controller fixes an operation frequency by controlling a frequency of the pulse width modulation signal (fig 3A-B).  The claim defines the operation frequency fix as being accomplished by another functionality.  Aoyama’s duty cycle control obviously has a frequency component.  Since Aoyama discloses “by controlling a frequency of the pulse with modulation signal”, it is interpreted as achieving the same benefit (“fixes an operation frequency”).  .  
With respect to claim 19, Aoyama discloses: 
a demodulator configured to demodulate a control signal of a wireless power receiver (par 69, last sentence), BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 17/285,726Docket No.: 6655-0790PUS1 Reply to Office Action of February 4, 2022Page 5 of 11 
wherein the controller controls the plurality of phase control circuits by determining the transmission power based on required power of the wireless power receiver, received from the demodulator, and generating a plurality of phase control signals corresponding to the determined transmission power (Aoyama par 69).  
Aoyama discloses that its power transmission control is “in response to a request from the power reception device”. This obviously includes “a demodulator”, a generic device to extrapolate data from a carrier wave (whether in-band or out-of-band).  Aoyama teaches that this request is fulfilled. Thus, in the combination, the Covic controller would control the plurality of phase circuits as taught in paragraph 164.
With respect to claim 22, Covic discloses: 
the wireless power transmitter includes a power converter (see fig 7, unlabeled rectifier – box with a vertical diode in it) configured to rectify received AC power and to supply DC power to an AC power generator (the box around the inverters) and includes a plurality of inverters corresponding to a number of the plurality of transmission coils (par 123 and figures 6-7 all teach that the number of inverters is the same as the number of transmission coils); 
the method further comprises applying driving voltages applied of the DC power supplied by the power converter to the plurality of inverters, wherein the driving voltages are equal to each other (par 124, first sentence; RMS magnitudes are the same).
	Covic discloses the rectifier and inverter, but does not expressly disclose the inverter is controlled with pulse width modulation signals.  Aoyama teaches controlling an inverter with PWM signals, with a duty ratio of 50% or greater, and frequency control, as discussed above in the art rejection of claims 16-18.   The references are analogous, as discussed above. 
With respect to claims 25-26, the combination teaches the recited limitations, as discussed above in the art rejections of claims 18 and 17, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836